         AO 450(GAS Rev 10/03)Judgment in a Civil Case



                                       United States District Court
                                          Southern District of Georgia
                 Wayne D. Hamilton


                                                                                   JUDGMENT IN A CIVIL CASE



                                                V.                               CASE NUMBER: CV417-123
                 Commissioner Nancy A. Benyhill
                 Social Security Administration




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
           □        has rendered its verdict.


           12       Decision by Court. This action came before the Court. The issues have been considered and a decision has been
                    rendered.


                    IT IS ORDERED AND ADJUDGED

                    that in accordance with this Court's Order dated January 7, 2019; the Report and Recommendation

                     of the Magistrate Judge is ADOPTED as the opinion of this Court. Plaintiffs appeal is DENIED.

                     This action stands closed.




           January 7, 2019                                                     Scott
           Dale




CASRrv lO I/OJ
